United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (702) 669-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [X]Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of shares outstanding of each of the registrant’s classes of common stock, as of August 6, 2012: 267.1 million shares of common stock at $.00015625 par value. TABLE OF CONTENTS GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) 3 PART I – FINANCIAL INFORMATION Item 1. Unaudited Consolidated Interim Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 2 GLOSSARY OF TERMS AND ABBREVIATIONS (as used in this document) Fiscal datesactual: Fiscal datesas presented: June 30, 2012 June 30, 2012 July 2, 2011 June 30, 2011 October 1, 2011 September 30, 2011 Abbreviation/term Definition Anchor Anchor Gaming APIC additional paid-in-capital ASP average sales price (machines) ASR accelerated share repurchase transaction ASU Accounting Standards Update 5.5% Bonds 5.5% fixed rate notes due 2020 7.5% Bonds 7.5% fixed rate notes due 2019 bps basis points CCSC Colorado Central Station Casino CEO chief executive officer CFO chief financial officer CLS China LotSynergy Holdings, Ltd. DCF discounted cash flow DoubleDown Double Down Interactive LLC EBITDA earnings before interest, taxes, depreciation, and amortization Entraction Entraction Holding AB EPA Environmental Protection Agency EPS earnings per share ERISA Employee Retirement Income Security Act Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board GAAP generally accepted accounting principles IGT, we, our, the Company International Game Technology and its consolidated entities IFRS International Financial Reporting Standards IP intellectual property IRS Internal Revenue Service LatAm Mexico and South/Central America LIBOR London inter-bank offered rate MDA management’s discussion and analysis of financial condition and results of operations MLD® Multi-layer-display Notes 3.25% convertible notes due 2014 OSHA Occupational Safety & Health Administration pp percentage points R&D research and development SEC Securities and Exchange Commission SIP 2002 Stock Incentive Plan UK United Kingdom US United States UTBs unrecognized tax benefits VIE variable interest entity VWAP average daily volume weighted average price WAP wide area progressive * not meaningful (in tables) 3 PART I – FINANCIAL INFORMATION Item 1.Unaudited Consolidated Interim Financial Statements CONSOLIDATED INCOME STATEMENTS 5 CONSOLIDATED BALANCE SHEETS 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 SUPPLEMENTAL CASH FLOWS INFORMATION 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 9 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 2. VARIABLE INTERESTS AND AFFILIATES 10 3. RECEIVABLES 11 4. CONCENTRATIONS OF CREDIT RISK 12 5. INVENTORIES 13 6. PROPERTY, PLANT AND EQUIPMENT 13 7. GOODWILL AND OTHER INTANGIBLES 13 8. FAIR VALUE MEASUREMENTS 14 9. FINANCIAL DERIVATIVES 16 10. CREDIT FACILITIES AND INDEBTEDNESS 17 11. CONTINGENCIES 18 12. INCOME TAXES 24 13. EMPLOYEE BENEFIT PLANS 24 14. EARNINGS PER SHARE 25 15. OTHER COMPREHENSIVE INCOME 26 16. BUSINESS SEGMENTS 26 17. BUSINESS ACQUISITIONS 27 18. DISCONTINUED OPERATIONS 28 See accompanying notes 4 CONSOLIDATED INCOME STATEMENTS Quarters Ended June 30, Nine Months Ended June 30, (In millions, except per share amounts) Revenues Gaming operations $ Product sales Total revenues Costs and operating expenses Cost of gaming operations Cost of product sales Selling, general and administrative Research and development Depreciation and amortization Contingent acquisition related costs - - Total costs and operating expenses Operating income Other income (expense) Interest income Interest expense ) Other ) ) ) Total other income (expense) Income from continuing operations before tax Income tax provision Income from continuing operations Loss from discontinued operations, net of tax ) Net income $ Basic earnings (loss) per share Continuing operations $ Discontinued operations - ) ) ) Net income $ Diluted earnings (loss) per share Continuing operations $ Discontinued operations - ) ) - Net income $ Cash dividends declared per share $ Weighted average shares outstanding Basic Diluted See accompanying notes 5 CONSOLIDATED BALANCE SHEETS June 30, September 30, Assets Current assets Cash and equivalents $ $ Restricted cash and investment securities Restricted cash and investment securities of VIEs Jackpot annuity investments Jackpot annuity investments of VIEs Accounts receivable, net Current maturities of contracts and notes receivable, net Inventories Deferred income taxes Other assets and deferred costs Total current assets Property, plant and equipment, net Jackpot annuity investments Jackpot annuity investments of VIEs Contracts and notes receivable, net Goodwill Other intangible assets, net Deferred income taxes Other assets and deferred costs Total Assets $ $ Liabilities and Shareholders' Equity Liabilities Current liabilities Accounts payable $ $ Jackpot liabilities, current portion Accrued employee benefits Accrued income taxes Dividends payable Other accrued liabilities Total current liabilities Long-term debt Jackpot liabilities Other liabilities Total Liabilities Commitments and Contingencies Shareholders' Equity Common stock: $.00015625 par value; 1,280.0 shares authorized; 343.4 and 341.9 issued; 272.8 and 297.4 outstanding Additional paid-in capital Treasury stock at cost: 70.6 and 44.4 shares ) ) Retained earnings Accumulated other comprehensive income ) ) Total IGT Shareholders' Equity Noncontrolling Interests - Total Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes 6 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended June 30, (In millions) Operating Net income $ $ Adjustments: Depreciation and amortization Contingent earn-out consideration - Discounts and deferred issuance costs Share-based compensation Net loss on disposal and impairment Excess tax benefits from employee stock plans ) ) Other non-cash items ) Changes in operating assets and liabilities, excluding acquisitions: Receivables ) Inventories ) ) Accounts payable and accrued liabilities ) Jackpot liabilities ) ) Income taxes, net of employee stock plans ) Other assets and deferred costs ) Net operating cash flows Investing Capital expenditures ) ) Proceeds from assets sold Jackpot annuity investments, net Changes in restricted cash Loans receivable cash advanced ) ) Loans receivable payments received Proceeds from unconsolidated affiliates Business acquisitions, net of cash acquired ) ) Net investing cash flows ) ) Financing Debt proceeds Debt repayments - ) Debt issuance costs - ) Employee stock plan proceeds Excess tax benefits from employee stock plans Share repurchases and forward contracts ) ) Noncontrolling interest acquired ) - Dividends paid ) ) Net financing cash flows ) ) Foreign exchange rates effect on cash and equivalents ) Net change in cash and equivalents ) Beginning cash and equivalents Ending cash and equivalents $ $ See accompanying notes 7 SUPPLEMENTAL CASH FLOWS INFORMATION “Depreciation and amortization” reflected in the cash flows statements are comprised of amounts presented separately on the income statements, plus “depreciation and amortization” included in cost of gaming operations, cost of product sales and discontinued operations. Nine Months Ended June 30, (In millions) Jackpot funding Change in jackpot liabilities $ ) $ ) Jackpot annuity purchases ) ) Jackpot annuity proceeds Net change in jackpot annuity investments Net jackpot funding $ ) $ ) Capital expenditures Property, plant and equipment $ ) $ ) Gaming operations equipment ) ) Intellectual property ) ) Total $ ) $ ) Payments Interest $ $ Income taxes Non-cash investing and financing items: Accrued capital asset additions $ $ Interest accretion for jackpot annuity investments Business acquisitions/purchase price adjustments and VIE deconsolidations Fair value of assets $ $ Fair value of liabilities See accompanying notes 8 NOTES TO UNAUDITED CONSOLIDATED INTERIM FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and Consolidation Our fiscal year is reported on a 52/53-week period ending on the Saturday nearest to September 30. Similarly, our quarters end on the Saturday nearest to the last day of the quarter end month. For simplicity, fiscal periods in this report are presented using the calendar month end as outlined in the table below. Period End Actual Presented as Current quarter June 30, 2012 June 30, 2012 Prior year quarter July 2, 2011 June 30, 2011 Prior year end October 1, 2011 September 30, 2011 Our consolidated interim financial statements include the accounts of International Game Technology, including all majority-owned or controlled subsidiaries and VIEs for which we are the primary beneficiary. All inter-company accounts and transactions have been eliminated. Our consolidated interim financial statements for the current quarter ended June 30, 2012 were prepared without audit on a basis consistent with the comparative third quarter and nine months ended June 30, 2011, and as appropriate, with the audited financial statements for the year ended September 30, 2011. Certain information and footnote disclosures have been condensed or omitted in conformity with SEC and US GAAP requirements. Our consolidated interim financial statements include all adjustments of a normal recurring nature necessary to fairly state our consolidated results of operations, financial position, and cash flows for all periods presented. Interim period results are not necessarily indicative of full year results.This Quarterly Report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the year ended September 30, 2011. Unless otherwise indicated in this report: · references to years relate to our fiscal years ending September 30 · dollar amounts in tables are presented in millions, except per share amounts and par value · current refers to the quarter ended June 30, 2012 · italicized text with an attached superscript trademark or copyright notation indicates trademarks of IGT or its licensors, and additional IGT trademark information is available on our website at www.IGT.com Use of Estimates Our consolidated interim financial statements are prepared in conformity with US GAAP.Accordingly, we are required to make estimates, judgments and assumptions that we believe are reasonable based on our historical experience, contract terms, observance of known trends in our company and the industry as a whole, and information available from other outside sources. Our estimates affect reported amounts for assets, liabilities, revenues, expenses, and related disclosures. Actual results may differ from initial estimates. Restricted Cash and Investments We are required by gaming regulation to maintain sufficient reserves in restricted accounts to be used for the purpose of funding payments to WAP jackpot winners. Restricted amounts are based primarily on the jackpot meters displayed to slot players and vary by jurisdiction. Compliance with restricted cash and investments requirements for jackpot funding is reported to the gaming authorities in various jurisdictions. Additionally, restricted cash and investments included online player deposits of $11.7 million at June 30, 2012 and $14.5 million at September 30, 2011. 9 Recently Adopted Accounting Standards or Updates Fair Value Measurements At the beginning of 2012, we adopted an ASU issued in January 2010 requiring separate disclosure of purchases, sales, issuances, and settlements of fair value instruments within the Level 3 reconciliation. Additionally, in our 2012 second quarter, we adopted an ASU issued in May 2011 amending fair value measurements for US GAAP and IFRS convergence.The adoption of these ASUs did not have a material impact on our financial statements. See Note 8. Accruals for Casino Jackpot Liabilities At the beginning of 2012, we adopted an ASU issued in April 2010, clarifying that jackpot liabilities should not be accrued before they are won if the payout can be avoided. This ASU did not have a material impact on our financial statements. Recently Issued Accounting Standards or Updates—Not Yet Adopted Qualitative Impairment Assessment for Goodwill and Other Indefinite-Lived Intangibles In September 2011, the FASB issued an ASU to simplify the annual goodwill impairment test by allowing an entity to first assess qualitative factors, considering the totality of events and circumstances, to determine that there is a greater than 50% likelihood that the carrying amount of a reporting unit is less than its fair value. If so, then the two-step impairment test is not required. In July 2012, the FASB issued an ASU to simplify the impairment testing for other indefinite-lived intangibles in a similar fashion.Both ASUs will be effective for our 2013 first quarter and we are currently evaluating whether we will adopt early, as permitted. These ASUs are not expected to have a material impact on our financial statements. Presentation of Other Comprehensive Income In June 2011, the FASB issued an ASU to require other comprehensive income, including income reclassification adjustments, to be presented with net income in one continuous statement or in a separate statement consecutively following net income. In December 2011, the requirement to disclose the income reclassification adjustments by component was deferred indefinitely. This ASU will be effective for our 2013 first quarter and is not expected to have a material impact on our financial statements. Offsetting Assets and Liabilities In December 2011, the FASB issued an ASU to require new disclosures associated with offsetting financial instruments and derivative instruments on the balance sheet that will enable users to evaluate the effect on an entity’s financial position.This ASU will be effective for our 2014 first quarter and, is not expected to have a material impact on our financial statements. 2. VARIABLE INTERESTS AND AFFILIATES Variable Interest Entities New Jersey Trusts New Jersey regulation requires that annuitized WAP jackpot payments to winners be administered through an individual trust set up for each WAP system. These trusts are VIEs and IGT is the primary consolidating beneficiary, because these VIE trusts are designed for the sole purpose of administering jackpot payments for IGT WAP winners and IGT guarantees all liabilities of the trusts. The assets of these consolidated VIEs can only be used to settle trust obligations and have been segregated on our balance sheet. The consolidation of these VIEs primarily increases jackpot liabilities and related assets, as well as interest income and equivalent offsetting interest expense. Consolidated VIE trust assets and equivalent liabilities totaled $62.2 million at June 30, 2012 and $69.7 million at September 30, 2011. 10 Latin America Distributor In March 2012, we contracted with a third party distributor in Latin America to sell IGT products. The distributor is a VIE as it is unable to finance its activities without additional support from IGT; however, the distributor was not consolidated because IGT does not have contractual or implied control. Under the agreement, our maximum exposure consists of note financing of $0.8 million provided for operating costs and contract financing under a revolving line of credit of $13.0 million for IGT product purchases. We recorded $3.1 million of noncurrent contracts and notes receivable and $2.3 million in revenues related to this distributor as of and for the third quarter ended June 30, 2012. Investments in Unconsolidated Affiliates China LotSynergy Holdings, Ltd. During our 2011 first quarter, we recognized gain of $4.3 million on the sale of our CLS stock investment for net proceeds of $16.5 million. In May 2012, we received final payment of $9.2 million on our CLS convertible note and all related derivatives were adjusted to zero. See Note 8 and 9 for additional information about related fair value assumptions and derivatives. 3. RECEIVABLES Accounts Receivable Allowances for Credit Losses June 30, September 30, Total $ $ Customer Financing (Contracts and Notes) June 30, September 30, Recorded Investment (principal and interest due, net of deferred interest and fees) Individually evaluated for impairment $ $ Collectively evaluated for impairment Total $ $ Allowances for Credit Losses Individually evaluated for impairment $ $ Collectively evaluated for impairment Total $ $ Reconciliation of Allowances for Credit Losses Periods Ended June 30, Quarters Nine Months Beginning balance $ Charge-offs - ) - ) Recoveries - - - Provisions ) Ending balance $ Current $ Non-current $ 11 Age Analysis of Recorded Investment June 30, 2012 September 30, 2011 Contracts Notes Total Contracts Notes Total Past Due: 1-29 days $ $
